Citation Nr: 1146782	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  05-06 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and gastroparesis secondary to service-connected type II diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

3.  Entitlement to an initial separate compensable rating for diabetic retinopathy.

4.  Entitlement to an initial separate compensable rating for diabetic nephropathy prior to December 23, 2009.

5.  Entitlement to an initial rating in excess of 30 percent for diabetic nephropathy since December 23, 2009.

6.  Entitlement to an initial rating in excess of 10 percent for left hip strain.

7.  Entitlement to an initial rating in excess of 10 percent for right hip strain.

8.  Entitlement to an initial rating in excess of 10 percent for left knee strain.

9.  Entitlement to an initial rating in excess of 10 percent for right knee strain.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to September 1969.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a September 2003 rating decision, the RO granted entitlement to service connection for type II diabetes mellitus with impotence, diabetic retinopathy, and diabetic nephropathy, and assigned a 20 percent disability effective February 7, 2002.  The RO also denied entitlement to service connection for GERD with hiatal hernia (claimed as gastroparesis).

In a January 2006 decision review officer decision, the RO granted entitlement to service connection for bilateral hip and knee strains, and assigned four separate zero percent disability ratings effective April 13, 2005.

In January 2007, the Board denied the claim of entitlement to an initial separate compensable rating for erectile dysfunction with penile deformity, and remanded the issues of entitlement to service connection for GERD on a direct basis and entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with diabetic retinopathy and diabetic nephropathy along with the orthopedic initial increased rating claims for further development.  

In an October 2007 rating decision, the RO granted service connection for post-operative residuals of bilateral cataract surgery with intra-ocular lens, and assigned a 30 percent disability rating effective May 31, 2006.

In June 2008, the Board denied entitlement to service connection for GERD on a direct basis and denied entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  The Board, however, granted four separate 10 percent disability ratings for bilateral hip and knee strains.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In a September 2010 memorandum decision, the Court did not disturb the denial of entitlement to service connection for GERD on a direct basis.  The Court, however, did remand the issue of entitlement to service connection for GERD, to include gastroparesis, as secondary to service-connected type II diabetes mellitus.  The Court also vacated and remanded the increased rating issues.

Meanwhile, in an August 2010 rating decision, the RO assigned a separate 30 percent disability rating for diabetic nephropathy effective December 23, 2009.

As for the gastrointestinal disorder, in his February 2003 claim the Veteran specifically claimed a gastrointestinal disorder secondary to diabetic neuropathy.  In his October 2003 notice of disagreement, the appellant specifically indicated that he was not claiming entitlement to service connection for GERD or a hiatal hernia.  Again, in an attachment to his February 2005 VA Form 9, the Veteran reiterated that he was not claiming entitlement to service connection for a hiatal hernia and that, instead, he was claiming entitlement to service connection for gastroparesis secondary to diabetes mellitus.  Despite the claimant's assertions, the Board is bound by the Court's memorandum decision to consider entitlement to service connection for GERD as secondary to type II diabetes mellitus.

In light of the above, the issues are as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Court directed the Board to consider entitlement to service connection for GERD, to include gastroparesis, as secondary to service-connected type II diabetes mellitus.  The RO has not, however, considered this theory of entitlement, nor has it provided the appellant notice of the information and evidence needed to substantiate and complete a claim of entitlement to secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011). 

The Court also noted that there was medical evidence of a diagnosis of gastroparesis secondary to type II diabetes mellitus and that the Board should consider the claim pursuant to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Although Dr. M.G., a private physician, diagnosed gastroparesis secondary to diabetes in an April 2003 statement, a VA gastric emptying study was conducted in conjunction with a March 2007 examination.  This study showed no scintigraphic evidence of gastroparesis, and the VA examiner noted that the study was negative for evidence of diabetic gastroparesis.  Therefore, a VA examination is necessary not only to determine whether the Veteran's GERD is secondary to diabetes mellitus but also to determine whether he has or has had gastroparesis secondary to diabetes mellitus at any time since he filed his claim for service connection for the disorder in February 2003.

While the case was pending at the Court, the Veteran underwent VA examinations in May 2010 pertaining to the other claims and additional VA treatment records have been obtained.  The appellant has not waived agency of original jurisdiction of this evidence.  38 C.F.R. § 20.1304 (2011).

As for the diabetes-related claims, although the Veteran was examined in May 2010 the VA general medical examination did not include any indication whether albuminuria was present.  See 38 C.F.R. §§ 4.115, 4.115b, Diagnostic Code 7541 (2011).  By the same token, the VA eye examination did not address whether the diabetic retinopathy was manifested by incapacitating episodes.  See 38 C.F.R. § 4.79, Diagnostic Code 6006 (2011).  Therefore, these examinations are inadequate for rating purposes and new examinations should be conducted.  Likewise, given the passage of time, new examinations for the diabetes mellitus and the orthopedic examinations should be conducted.

The RO last asked the Veteran to identify treatment for diabetic disorders and orthopedic disorders in April 2003 and May 2005, respectively.  The AMC should ask the appellant to identify all treatment for his diabetic disorders and orthopedic disorders since April 2003 and May 2005, respectively.

The Veteran has also received treatment at the Atlanta VA Medical Center.  The RO has obtained records from that facility from June 2009 to July 2011.  The RO must obtain all records from that facility from February 2003 to June 2009 and from August 2011 to the present.
 
The Veteran reported that he was hospitalized in November 2009 for a hypoglycemic episode at Piedmont Fayette Hospital in Atlanta, Georgia.  The AMC should obtain these records.

The Veteran has filed a claim for disability benefits provided by Unum, a private insurance company, and has applied for Social Security disability benefits.  The RO/AMC should attempt to obtain all records pertaining to these claims from these entities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection for GERD and gastroparesis secondary to service-connected type II diabetes mellitus, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  The RO/AMC must ask the Veteran to identify all treatment for his type II diabetes, diabetic retinopathy, diabetic nephropathy, GERD, and gastroparesis since April 2003, and all treatment for his bilateral hip and knee disorders since May 2005.  The AMC must attempt to obtain the November 2009 records regarding a hospitalization for a hypoglycemic episode at Piedmont Fayette Hospital in Atlanta, Georgia, and any other identified records.  Regardless of the appellant's response, the RO/AMC must obtain all records from the Atlanta VA Medical Center from February 2003 to June 2009 and from August 2011 to the present.  The AMC should associate any obtained records with the Veteran's claim folder.

3.  The AMC must ask the Veteran to provide contact information for obtaining all records pertaining to his disability claim filed with Unum, a private insurance company, and attempt to obtain such records.  The RO/AMC should associate any obtained records with the appellant's claim folder. 

4.  The RO/AMC should contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran's disability benefits from that agency.  Any such records so obtained should be associated with the appellant's VA claims folder.

5.  Thereafter, the Veteran must be afforded a VA gastrointestinal examination to determine the nature and extent of his GERD and any gastroparesis.  The claims folder is to be made available to the examiner to review.  The examiner should indicate whether the Veteran has gastroparesis and if so opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the gastroparesis was caused or aggravated by the service-connected type II diabetes mellitus and any associated neuropathy.  If the examiner does not diagnose gastroparesis, then the examiner should comment on the validity of the diagnosis of gastroparesis made by Dr. M.G., a private physician, in an April 2003 statement.  The examiner should also opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the appellant's GERD was caused or aggravated by the service-connected type II diabetes mellitus and any associated neuropathy.  A complete rationale for any opinion offered must be provided.

6.  Thereafter, the Veteran must be afforded a VA endocrine examination to determine the nature and extent of his type II diabetes mellitus.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to type II diabetes mellitus.  A complete rationale for any opinion offered must be provided.
 
7.  Thereafter, the Veteran must be afforded a VA nephrology examination to determine the nature and extent of his diabetic nephropathy.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to diabetic nephropathy.  The examiner should note whether albuminuria is present and obtain measurements of BUN and creatinine.  A complete rationale for any opinion offered must be provided.
 
8.  Thereafter, the Veteran must be afforded a VA eye examination to determine the nature and extent of his diabetic retinopathy.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to diabetic retinopathy.  The examiner should note the claimant's visual impairment.   The examiner should also indicate whether the diabetic retinopathy is manifested by incapacitating episodes, and if so, the total duration in terms of weeks of incapacity on an annual basis.  A complete rationale for any opinion offered must be provided.

9.  Thereafter, the Veteran must be afforded a VA examination to include orthopedic findings and determine the nature and extent of his bilateral hip and knee disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral hip strain and bilateral knee strain.  A complete rationale for any opinion offered must be provided.

10.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
11.  After the development requested, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once

12.  Thereafter, the RO/AMC must readjudicate the issues on appeal, to include entitlement to service connection for GERD and gastroparesis secondary to service-connected type II diabetes mellitus; entitlement to an initial separate compensable rating for diabetic retinopathy; entitlement to an initial separate compensable rating for diabetic nephropathy prior to December 23, 2009; and entitlement to an initial rating in excess of 30 percent for diabetic nephropathy since December 23, 2009.  The RO/AMC must consider all applicable claims under 38 C.F.R. § 3.321 (2011).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


